Citation Nr: 0110775	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  98-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from October 1945 to September 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the appeal in November 
1999.  

A July 1997 RO decision granted service connection for 
asbestos-related lung disease and assigned a 30 percent 
evaluation.  The veteran filed a notice of disagreement with 
the 30 percent evaluation assigned and a statement of the 
case was issued.  The record does not indicate that a 
substantive appeal was filed regarding the issue of an 
increased rating for lung disease related to asbestos 
exposure.  A June 1999 RO decision granted a 100 percent 
evaluation for asbestos-related lung disease.  Therefore, it 
would appear that any claim for an increased rating for 
asbestos-related lung disease is moot.  


REMAND

The record reflects that in June 1986 the veteran had a 
lesion removed from his right hand that was determined to be 
squamous cell carcinoma.  In July 1994, he had a lesion 
removed from his right cheek that was determined to be basal 
cell carcinoma.  In a November 1997 letter, the RO requested 
the VA Compensation and Pension Service to review the 
veteran's radiation claim under the provisions of 38 C.F.R. 
§ 3.311(b) (2000).  Although this request characterized the 
veteran as having squamous cell carcinoma of the right cheek, 
the subsequent memorandum from the VA Compensation and 
Pension Service to the VA Undersecretary for Health, the 
opinion by the Chief Public Health and Environmental Hazards 
Officer, and the subsequent letter to the RO from the 
Compensation and Pension Service correctly characterized the 
veteran's lesion on the right cheek as basal cell carcinoma.  
The record does not indicate that development under the 
provisions of 38 C.F.R. § 3.311(b)(1) for squamous cell 
carcinoma has been accomplished.

The Board's November 1999 remand noted that the veteran's 
squamous cell carcinoma, identified as a lesion on the right 
hand, is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(vii), a skin cancer.  The remand directed the 
RO to undertake development of the veteran's claim for 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation pursuant to 38 C.F.R. 
§ 3.311(b)(1).  The record does not indicate that such 
development has been undertaken.  A remand by the Board 
confers as a matter of right, to the veteran, the action 
requested by the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The April 2000 supplemental statement of the case, addressing 
the issue of entitlement to service connection for squamous 
cell carcinoma of the right hand due to exposure to ionizing 
radiation indicates that the claim was being denied as not 
well grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should develop the veteran's 
claim for service connection for squamous 
cell carcinoma due to exposure to 
ionizing radiation pursuant to 38 C.F.R. 
§ 3.311(b)(1), with any appropriate 
consideration of Stone v. Gober, 14 Vet. 
App. 116 (2000), where applicable.  

2.  Then, the veteran should be afforded 
a VA dermatology examination by a board-
certified specialist, if available, to 
determine the etiology of the veteran's 
squamous cell carcinoma.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All indicated tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's squamous cell 
carcinoma of the right hand is related to 
the veteran's active service, including 
any exposure to ionizing radiation during 
his active service.  A complete rationale 
for all opinions offered should be 
provided.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


